 PLUMBERS LOCAL 598United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, Plumbers andSteamfitters Local Union 598, AFL-CIO (Co-lumbia Mechanical Contractors Association)and Roy Anders. Cases 19-CB-3211 and 19-CB-3294June 24, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn January 17, 1980, Administrative Law JudgeJoan Wieder issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt her recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing her find-ings.In sec. Ill1G,3, of her Decision, the Administrative Law Judge statesthat Roy McKnight, Respondent's business manager, "admitted that Re-spondent was currently processing a grievance involving the allegationthat the local violated its own hiring hall rules." Although McKnight ini-tially testified that in 1978 Ernest Shackleford filed an "internal unioncharge," upon further questioning McKnight explained that Schacklefordhad not filed a "charge" with the Union, but had filed a charge with theNational Labor Relations Board against the Union. The AdministrativeLaw Judge's erroneous characterization of this testimony as an admissionthat Respondent was "processing a grievance" does not affect the out-come of our decision.In sec. Ill,C, of her Decision, the Administrative Law Judge refers toJohn Deniff as "a plumber on the 'B' list." The record, however, doesnot conclusively establish whether Deniff was on the plumber list or thefitter list. Deniff's union book specifies that Deniff is a plumber, butDeniff testified that when he registered at the hiring hall, he expressed apreference for being dispatched as a fitter. Also, in fn. 28 of her Decision,the Administrative Law Judge states that the States of Washington andOregon have a reciprocal agreement by which plumbers licensed inWashington can work in Oregon "without getting another license." Therecord indicates that plumbers licensed in Washington are permitted towork in Oregon without taking a licensing examination, but that Wash-ington plumbers must pay a fee and obtain an Oregon license. These in-advertent errors do not affect the outcome of our decisiona In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(bXIXA) and (2) (the Administrative Law Judgeinadvertently omitted the 8(bX2) from her Conclusions of Law) of theAct by removing Roy Anders' name from the hiring list for 3 days inJune 1978, we note the absence of exceptions to this conclusion. In addi-tion, we find it unnecessary to pass on the propriety of the Administra-tive Law Judge's comments concerning both the scope of the duty of fairrepresentation as applied to cases involving alleged misuse of hiring hallsand the presumptive unlawfulness of any departure from contractual250 NLRB No. 23ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United Associ-ation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, Plumbers and SteamfittersLocal Union 598, AFL-CIO, Pasco, Washington,its officers, agents, and representatives, shall takethe action set forth in the said recommendedOrder.hiring hall rules, even in the absence of evidence of discriminatorymotive.DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: This casewas heard before me at Pasco, Washington, on JanuaryI I and 12, and Richland, Washington, on March 20 and21, 1979, pursuant to charges filed June 21 and Septem-ber 11, 1978,' by Roy Anders, an individual. The com-plaint, as amended, alleges that United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, Plumb-ers and Steamfitters Local Union 598, AFL-CIO (hereincalled the Union or Respondent), has engaged in certainviolations of Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended (herein called the Act).Issues Presented in ComplaintWhether or not Respondent:1. Threatened to take Anders before Respondent's ex-ecutive board for refusing a dispatch.2. Threatened to take Anders before Respondent's ex-ecutive board for telephoning the National Labor Rela-tions Board.3. Removed Anders' name from the dispatch list andrefused to dispatch Anders on or about June 13, 14, and15.4. About the second week of August threatenedAnders that Respondent would make it rough for allmembers of Anders' home local who traveled to Re-spondent's geographical jurisdiction unless Anders with-drew the charges he filed with the Board.5. Refused and continues to refuse to process a griev-ance.6. Since September I failed and refused to dispatchAnders or dispatched him to jobs which he is not quali-fied to perform.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally and to file briefs. Briefs,which were filed, have been carefully considered.i All dates herein refer to 1978 unless otherwise indicated75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, including especially my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent admits that at all times material the Co-lumbia Mechanical Contractors Association (Associ-ation), is a multiemployer collective-bargaining associ-ation consisting of employers engaged in the plumbingand pipefitting industry, operating in designated portionsof the States of Washington and Oregon. It also admitsthat during the past calendar year the Association'smembers, collectively and in the aggregate, in the courseand conduct of their business operations have combinedsales of goods and services valued in excess of $500,000and combined purchases of goods and materials in excessof $50,000 from suppliers located outside the State ofWashington. Accordingly, it admits, and I find, that theAssociation is an employer engaged in commerce and inan industry affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Charging Party, Roy Anders, is a plumber and isa member of a sister local of Respondent, Local 32, lo-cated in Seattle, Washington. On June 5, Anders deposit-ed his travel card with Respondent and signed the out-of-work list. Anders owns a home in Richland, Washing-ton, which is near Pasco, Washington, the situs of Re-spondent's office and hiring hall. Inasmuch as Andershad recently gotten custody of his children, he decidedto locate in Richland and seek work in that area so thathe could be home in the evenings with his children.In recognition of Anders' special needs, the businessmanager of Local 32, Clark Bowen, informed Respond-ent's business manager, Ray McKnight, of Anders' situa-tion and discussed specifically the potential of gettingAnders dispatched to the Hanford area.2McKnight in-formed Bowen3that he would be able to help Andersget a job in the area but that it might take a few days todispatch Anders. Bowen then informed Anders thatMcKnight said "he would get Anders out."Within a week of the first conversation, Bowen tele-phoned McKnight and reiterated his request to helpAnders get work. McKnight's response was almost thesame, that Anders would have to be patient a littlewhile, that he would get work in the area.The Hanford project is a Federal construction site as well as the lo-cation of a Washington Public Safety System nuclear power generatingplant which is under construction. Hanford is the site of a large numberof different construction jobs.s Bowen's testimony is credited based on the fact that it is consistentwith representations made by Respondent to other locals, as exemplifiedin the case of Joseph Mondello, discussed hereinafter.At the time Anders signed in with Respondent, heasked the individual who was working at the dispatchwindow, Vikki Still,4if he could be placed on the steam-fitters list, to which the reply was "No."5Anders paidhis dues and was told he was No. 2 on the B plumberslist.B. Referral ProceduresRespondent operates an exclusive hiring hall pursuantto a contract with the Association. The contract pro-vides for the maintenance of three separtate out-of-worklists for each of the trades involved herein, plumbers andpipefitters.8Applicants were placed on the appropriate list accord-ing to the time and date they registered with Respondentas out of work. An initial registrant, until September 17,would file his travel card7with the local he is seekingwork from, pay dues, and sign the appropriate out-of-work list.The record demonstrates that all travel cards did notclearly designate the proper trade of the registrant. Sometravel cards designated the trade as "BTJ," which is theacronym for "Building Trades Journeyman" and doesnot designate the card holder's trade. Another travelcard stated, under trade, "NTJSTF," an apparent acro-nym that could not be deciphered. Prior to September,when an individual tendered a travel card without a spe-cific trade designation, the clerk would merely ask theindividual's trade and accept the registrant's representa-tion. Additionally, one business agent, Charles Lewis, ad-mitted that misclassifications of trade occur very easily.The travel card should, in theory, accurately reflect theregistrant's trade.After September, and admittedly in response toAnders' filing of charges, Respondent altered its relianceon travel cards in assigning trades and started utilizingthe registrant's union books to ascertain trade classifica-tions. 8Prior to September 17, after signing the out-of-worklist, the registrant's workcard was stamped in a timeclockand the workcard inserted into a Rolodex machine. In4 Still did not testify.6 According to McKnight, there was a greater demand for steamfittersthan plumbers at the time.6 The lists are designated A, B, and C plumbers and A, B, and Csteamfitters. The A lists are comprised of members of Respondent Localwho have worked in the appropriate trade for 4 or more years within theterritorial jurisdiction of the current collective-bargaining agreement. TheB lists are comprised of journeymen who have 4 or more years' experi-ence at the registered trade who maintain an occupational residence inthe State of Washington outside the area covered by Respondent's collec-tive-bargaining agreement. The C lists are comprised of all other journey-men who have worked at the trade for 4 or more years. Individuals onthe B and C lists are referred to as travelers.7 A travel card is normally issued by the registrant's home local andwas described as an introduction, informing the local where the trades-man is registering that he is qualified as a journeyman in the designatedtrade. When a traveler leaves the local, the foreign local issues a newtravel card, not the individual's home local.s The "book" is issued by the International and is the approximate sizeof a credit card. The book specifies the card holder's trade: plumber,steamfitter, or pipefitter. The terms "steamfitter" and "pipefitter" are in-terchangeable. There are no requirements in the contract or the Union'sconstitution that the hiring hall use either the union book or the travelcard in registering job applicants.76 PLUMBERS LOCAL 598September, again in response to the Charging Party's ac-tions, Respondent set up a new sign-in list with numeri-cal designations assigned each registrant in an attempt toclarify each persons' position and to enable the Union tocheck the past lists. These lists do not indicate the totalnumber of out-of-work registrants who had previouslychecked in and held higher positions for dispatch or whowere on different lists.9Respondent does not keep any records that reflectwhere any individual was in the dispatching order on aparticular day. According to Lewis, there is no way ofdetermining where, exactly, everyone that was on anout-of-work list stood on any given day, without goingthrough all the initial sign-ins, work orders, work files,and the history cards of every member of the local, toestablish an individual's dispatch order. Examining thecard of everyone who signed in on a given date wouldnot permit ascertaining order of dispatch since individ-uals signing in prior to that date who were already onthe list would not be included. No records are kept thatwould indicate the entire out-of-work list for a givendate. This recordkeeping failure was not alleged to be aviolation of the Act and was not fully and fairly tried.Under the exclusive referral system, when an employ-er's request for plumbers is received, it is filled by firstoffering the position to the individual with the highestposition on the A list and then proceeding down that listof plumbers. When the A list is exhausted the dispatcherwill then go through the B list, working from the top ofthe list to the bottom. The C list is treated in the samemanner after the B list is exhausted.Respondent further asserts that registrants are dis-patched only within their proper journeyman classifica-tion,'0with the exception of those times when all thelists of a classification are exhausted. Prior to September17, Respondent admits that some registrants were notplaced in the proper classification due to inaccuracies onthe members' travel cards, as discussed above. Therefore,some out-of-classification dispatches are admitted but arecharacterized by Respondent as inadvertent errors. Re-spondent states that the operating procedures implement-ed September 17 corrected the problem.Respondent's dispatching hours are between 8 a.m.and 12 noon. The employers call the hiring hall and re-quest a specified number of journeymen in specified clas-sifications. Respondent goes to the Rolodex and extractsthe names of the individuals highest on the "list" whoare to be offered the job. When another work order isreceived, Respondent again goes to the Rolodex and as-' These records are maintained on a separate daily basis and filed awayat the end of the day. The record merely reflects the date of check in theidentity of the individual checking in, the list the individual was placedon, and number assigned as they check in. The list includes new regis-trants as well as individuals who have terminated their prior position andare reregistering after having worked more than 160 hours at their prioremployment and therefore lost their position in the dispatching order.iO According to Charles Lewis, a business representative for Respond-ent, an individual is classified as either a plumber or steamfitter only aftertaking a test in one or the other disciplines. He stated that a membercannot hold both classifications, they must exercise the option of beingclassified under one or the other trade. McKnight was of the view thatan individual could hold a card in both disciplines simultaneouslycertains the individuals who are then highest on the listto be offered the job. l LUntil about September 17, registrants on the A, B, andC lists were allowed to refuse four job offers beforelosing their position on the list.t2 About September, thecontract was renegotiated to provide that only A listmembers have the right to four declinations, the otherswere dropped to the bottom of the "list" after only onejob turndown.' 3A turndown or reject occurs when: the individual tobe offered the job does not answer the phone, the phoneis busy,14the individual is contacted and expressly re-fuses the offer, and if someone answers the telephone andinforms the dispatcher that the individual is not available.All turndowns are noted on the individual's workcard.The only other time an individual gets dropped on a listis if they are discharged from a job after working morethan a specified number of hours. 5 This rule was imple-mented to prevent the turning down of short-durationjobs. After the termination of employment, the individualreregisters at the hiring hall and is assigned a position onthe list dependent upon the date and time of reregistra-tion, the reason for termination of employment, and theduration of the employment.Commencing in 1974, Respondent experienced a highdemand for jobs. Presently, the local has approximately2,000 members and 1,400 travelers. Of the total member-ship, about 1,500 are A list members, 5 percent of whichare plumbers, and 80 to 85 percent are steamfitters. tThere is a much greater demand for steamfitters. The Blist has approximately 200 individuals, 150 members and50 in-state travelers. The B list has a ratio of plumbers tosteamfitters similar to the A list, 80 to 85 percent fittersand 5 percent plumbers. In 1978 Respondent made about2,500 referrals'7from all lists, approximately 95 percentof which were steamfitters and 5 percent were plumbers.It is uncontroverted that during the entire summer andearly fall of 1978, the demand to fill work orders was ex-tremely heavy and in September and October, Respond-i Generally, Respondent assigned a business representative to performdispatching duties. During heavy dispatching periods other business rep-resentatives assisted the individual who was the designated dispatcher.12 Lewis admitted that individuals on the B and C lists were permittedfour refusals before being dropped to the botton of the list. However, inJune, according to Lewis, it was the practice of the local to drop individ-uals on the B and C lists after one refusal, although the contract thenextant admittedly did not limit the right to four declinations to only Alist members. Accordingly, it is found that until the contract had beenmodified, B and C lists members had a right to four declinations beforelosing their place on the list. The change in the contract was not allegedto be a violation of the Act and the matters surrounding that changehave not been fully litigated. Accordingly, the change in the contractwill not be considered herein.l: Respondent's counsel admitted that the contract was changed partlyin response Anders' suit."4 It appears that if the telephone is busy, another attempt is made toreach the individual shortly after the first call is placed.'' Generally, voluntary quits, when the individual worked less than aset number of hours, would not result in the retention of position on thelist16 The apprentices are included on the A list but are subject to differ-ent rules of dispatch not pertinent herein. Respondent also dispatcheswelders and other classifications which, again, are not pertinent to thisproceeding.I This figure includes all classifications, such as quality control jobswhich were not involved herein77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDent had exhausted all lists. Accordingly, the waitingperiod for dispatch would be very short.C. The Incidents of June 13, 14, and 15It is undisputed that Anders, on June 13, was register-ing at the local when he was offered a dispatch toGranger, Washington. The job was described as "smallplumbing" and did not include travel pay. Anders re-fused the offered dispatch. Lewis told Anders, "Youcan't pick your jobs here" and requested Anders to waita minute. Lewis left and returned with Anders' travelcard. Lewis pushed the travel card through the dispatch-ing window and, when Anders shoved the card back athim, Lewis said: "You won't go to work out of thishall." Anders then referred to Respondent's hiring hallrules, to which Lewis replied "that doesn't pertain totravelers." Anders then left the dispatch window to con-sult the rules which were posted in the waiting area.Lewis then approached Anders and informed him that hewas taking him before the executive board of Local 598and was not putting his name back on the out-of-worklist. Anders could not recall Lewis' exact reason but re-membered it as "something to the effect of not withhold-ing [sic] the best interest of 598."Anders then called the National Labor RelationsBoard and thereafter returned to the hiring hall toinform Lewis that the "NLRB told me to tell you that ifyou don't put my card, my name back on the out-of-work list, then I'm going to press charges against youwith the NLRB." Lewis replied that he was takingAnders before the executive board and would not put hisname back on the out-of-work list.On June 14 and 15, Anders went to the hiring hallduring dispatch hours and ascertained that his name wasnot on the out-of-work list and his travel card was stillon or near Lewis' desk. Anders was not offered dis-patches on June 14 or 15 and the clerical employee thatwas providing him with the information regarding hisstanding informed him on June 15 that he was not"going to be on any list." When Anders returned to thehiring hall on June 16 he was told that Lewis had beenattempting to contact him since the preceding day.Lewis then offered Anders a job in Boardman,Oregon,'8that paid subsistence and travel. Anders ac-cepted the job.Lewis was subsequently removed from his dispatchingduties because "I made this error and this mistake ...when I took his name off the board to write chargesagainst him." To the best of Lewis' recollection,McKnight called him into the office and was told that hewas taken off dispatching "until we get this thingstraightened out on this Anders' case and got the hiringhall back that he was removing me from it." McKnightadmitted that Lewis was removed from his dispatchingduties as a result of the Anders' case.On June 14, John A. Deniff, a plumber on the B list,was dispatched to one of the Hanford projects as asteamfitter. Furthermore, there were other dispatches ofboth the B and C list plumbers during this time. The dis-Is The project was a long-term position, working fior Bechtel Corpora-lion, which was constructing an electrical generating plant.patch of Deniff as a steamfitter was not shown to havebeen necessitated by the exhaustion of the steamfitterslists. Respondent admitted through counsel'9 that Re-spondent has no extant records which accurately reflectthe order of dispatch or the classification of the individ-uals dispatched during any given day during 1978.Anders filed charges on June 21 as a result of the June13, 14, and 15 incidents with Lewis.D. The Alleged ThreatsIn early July, McKnight called Bowen,20stating thatAnders had preferred charges against Local 598, andMcKnight "was concerned that if the charges, if theywent through the ultimate conclusion of the local lawsthat the Local 598 members would think pretty badly ofLocal 32 members and there might be some recrimina-tions against them and he was worried of [sic] that."McKnight admitted that at the time of this conversationwith Bowen, none of Respondent's members said any-thing to him about Anders having filed a charge.McKnight also admitted that he requested Bowen to callAnders "and see surely that he didn't want a problem be-tween the two locals and see if he could get the chargesdropped." McKnight stated he made no threats againstLocal 32 members in the event Anders did not drop thecharge. This denial is deemed to be meaningless since headmitted mentioning the possibility of "some recrimina-tions" against Local 32 members in the event Anders didnot drop the charge, despite the absence of any such in-dications from his membership.McKnight also requested that Fred Tausch, a businessagent at Respondent Local, visit Anders at the Board-man, Oregon, site to see if Anders could be persuaded towithdraw the charges. Tausch did see Anders during theearly part of July at the Boardman jobsite.According to Anders, Tausch initiated the conversa-tion: Tausch stated, "Roy, I understand you have someproblems with Chuck Lewis." Anders replied affirma-tively. Tausch then said, "Well, I'm sorry, I wasn't therethat day, and I believe if I had been, it wouldn't havehappened. Now that it has happened, tell me what hap-pened." Anders claims he explained the incident in everydetail, stating that Lewis pulled his travel card and keptit for 3 days, wouldn't put him on the out-of-work list,and they kept passing him over on the list, that they haddone it before when he previously worked out of Re-spondent Local. Tausch asked Anders to drop thecharges, and indicated that if he didn't, he might not doany good because they would do it to him the next timehe came in there. Tausch asked him whether he realizedthat if he didn't drop the charges, it was going to make itrough on all the Local 32 hands. Anders asked him whathe was talking about and Tausch replied, "We will sendthem all a long way off, on long way off jobs." Andersreplied, "What do you think you're doing now? That'swhat you're doing already." Tausch also asked, "Whydidn't you take Chuck Lewis before the ExecutiveBoard?" Anders replied he did not know how he couldlU See transcript."' As previously indicated, Bowen is the business manager of PlumbersLocal 32, Anders' home local,78 PLUMBERS LOCAL 598bring Lewis before the executive board. He didn't knowhow to get in touch with anybody at the local, the onlyperson he could talk with was Vikki Still. Anders statedthat if he requested to talk to one of the men, they werenever there, and they wouldn't talk to him if they were.Taush had asked Anders to drop the charges three times.Tausch admits that he was asked by McKnight to talkto Anders at the Boardman site and did suggest that theLewis problem be resolved through the Union's execu-tive board and that the continued pursuit of the chargewith the NLRB could cause friction between the mem-bers of the two locals. However, Tausch denies tellingAnders that Respondent would only offer Local 32members dispatches on "long way off jobs." Tausch'sdenial is not credited based on his admission that he indi-cated to Anders that his pursuit of the charge couldresult in friction between the two locals, proving thethreat of potential future trouble for Local 32 membersand his lack of clear recollection of most of the conver-sation. Additionally, the alleged threat is consistent withMcKnight's representations to Bowen, discussing thepossibility of recriminations against Local 32 members,despite the fact that no Local 598 members had voicedany animosity toward Anders or Local 32 members atthat time.Additionally, in the first or second week of August,McKnight again called Bowen and stated "that theNLRB had found against Local 598 and that thingsmight go bad for Local 32 members as a result of it be-cause of the strong feeling of the 598 members.... He[McKnight] mentioned something about travel cardmembers coming in to the Local 598 area, as a result ofthis action, would henceforth have to-he would have tofollow the lines of demarcation established for plumbersand fitters, that he was forced into this." As a result ofthis conversation, Bowen telephoned Anders and in-formed him of McKnight's request to have Anders with-draw the charges, that McKnight had asked Bowen tomake the call, and that as a result of the charges theremight be some problems with the Local 32 membersworking under Local 598's jurisdiction. McKnight ad-mitted having this second conversation with Bowen andstated that at the time "he thinks probably some of hismembers had become aware of the charges by then ...and at one meeting night ...expressed their concernabout the division among our membership as a result ofthese charges." There was no indication that Respond-ent's members felt animosity toward Anders or Local 32or gave any cause to fear the possibility of retribution.Tausch admitted stating "There should be no reason topursue it because it could cause friction between themembers of the two locals." McKnight induced Bowento call Anders twice on the basis that "things might gobad for Local 32 members." Bowen admittedly relayedMcKnight's message to Anders. The message clearly in-dicates the potential of Local 32 members that travel toRespondent's jurisdictional area, receiving less favorabletreatment than they historically experienced. For the rea-sons stated above, as well as the demeanor of the wit-nesses and the guidelines enunciated by the Board inNorthridge Knitrings Mills, Inc., 223 NLRB 230, 235(1976), McKnight's and Tausch's denials are not cred-ited.E. The GrievanceAnders voluntarily quit the Boardman, Oregon, job onAugust 29.21 Shortly thereafter, on or about September8, Anders contacted Mr. McLean, an organizer for theInternational,22explained what had happened to him andinquired what could be done about it or what he shoulddo to get help. McLean stated that he did not usually getinvolved in such situations, but that Anders could go tothe local hiring hall grievance committee which everylocal maintains and he should make an appointment withthe business manager23to have the problem resolved in-ternally. 24Immediately after his conversation with McLean,Anders telephoned the hiring hall and asked to speakwith McKnight. He was told McKnight was not availa-ble at that time. Anders then inquired of the individualto whom he was talking if she knew what procedures heshould follow to discuss his problem. Anders was in-formed that only McKnight could handle the problemand that McKnight would return his call shortly. Ac-cordingly, Anders waited by the phone for 2 or 3 hoursbut no one telephoned.On September II, Anders went to the hiring hall andasked Vikki Still how one filed a grievance and informedher that he telephoned the preceding week and thepromised return call was never made. Still was observedtalking to McKnight and when she returned informedAnders that McKnight said "he would make an appoin-tement and he would contact you." He was also in-formed that McKnight was the only person who handledthe problem. Anders made sure his correct phonenumber was on file and went to the waiting area.By letter dated September 15, Anders sought the as-sistance of the International. The general president re-plied as follows:This will acknowledge receipt of your letterdated September 15, 1978 regarding your complaintof the employment practices of Local Union 598 ofPaco, Washington.a' Anders gave various reasons for quitting the job at Boardman, thenature of which casts doubts on his credibility regarding this testimonyHowever, the reasons for his actions are not outcome determinative andthe discrediting of a portion of his testimony does not require and shouldnot result in the automatic discrediting of all his testimony Each area ofinquiry will be considered on its merits.2" United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, referred toherein as the International23 The present contract does not contain a grievance procedure withinthe hiring hall However, McKnight stated that grievaices are resolvedeither through the business manager or through other officials at thelocal, and then, if need be, referred to the executive board for resolutionThere is no showing on the record that Anders was cognizant of theUnion's procedures in this regard. In fact, the evidence establishes thatAnders was not knowledgeable regarding the proper methods for filinggrievances with Respondent or instituting other measures directedtoward seeking redress within the local.24 There is no statement in the record of what motivated Anders toseek resolution of his complaints within the local, whether it was prompt-ed by McLean's suggestions or not79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlease be advised the United Association is notsignatory to the Local Union collective bargainingagreement which contains the hiring hall provisionsof which you complain, nor have we approved it.Therefore, we cannot be of assistance, and can onlysuggest that you process your complaint with thegrievance procedure provided in the local collectivebargaining agreement.In a continuing attempt to seek some relief throughgrievance procedures, Anders hand delivered a letter tothe local which stated:I am filing a Grievance against Local #598 andwould like to have an appointment with the HiringHall Rules Grievance Committee as soon as possi-ble.I feel that Local #598 has been unfair in passingmy name on the out of work List.The lack of any response to his prior inquiries prompt-ed Anders to send another letter on November 14, whichwas received. The letter stated:I would like to have the opportunity to appearbefore the Executive Board of Local #598 at theearliest possible date, and if I am denied that pleaselet me know why.I delivered by hand two (2) letters to Local #598on Friday Sept. 29, 1978 requesting to appearbefore the Hiring Hall Rules Grievance Committee.At this time I have heard nothing in reply to thoseletters. I have copies of those letters and also thenames of the people I handed them to.On December 13, Anders wrote McKnight again re-questing permission to appear before the hiring hallgrievance committee, stating he had not received anyreply to his prior inquiries, asking if an appointment hadbeen made on his behalf and if not why. A signed receiptdemonstrates that this letter was received.McKnight admits that he refused to talk or communi-cate with Anders regarding his attempts to file a griev-ance. McKnight based his action on section 222 of theUnited Association constitution, which requires themembers to exhaust their remedies within the United As-sociation.25Since Anders had filed charges with theBoard regarding the subject matter of the grievance,McKnight refused to talk or communicate with him.McKnight viewed Anders' filing of the charge as anaction detrimental to himself and the Union and in con-travention of the members' obligations under the Interna-tional's constitution.'s" There were extensive explorations of the possible internal remediesthat may have been available to Anders, but it is found, based on theletter response from the International's president and the inability of anyunion representative who testified to specify particular avenues of relief,that there was no demonstrable remedy available outside of the local.This provision of the constitution was not alleged to be violative of theNational Labor Relations Act, consequently, the lawfulness of the provi-sion in not considered herein." This was the first incident involving a potential grievant who hadfiled a charge with the Board, according to McKnight. Therefore, thisF. Other Alleged Failures To Dispatch AndersThe day after Anders voluntarily quit the Bechtel jobin Boardman, Oregon,27August 30, he reported to thehiring hall and signed the out-of-work list.2sThe firstdispatch offered Anders thereafter occurred on Septem-ber I and was for a job in Hinkle, Oregon. Anders waspresent in the hiring hall and at the time he rejected theoffer, informing the dispatcher, Tausch, that he wanted ajob in the Richland area and inquired if he could beplaced on the fitters list, explaining that he knew of twoplumbers who were placed on the fitters list. Tausch didnot comment upon Anders' statement that plumbers havebeen placed on the fitters list, but did say that he couldnot send him out as a fitter as long as they had workavailable for plumbers. Tausch also informed Anders thatif he rejected one or two more jobs he would be placedat the bottom of the B plumbers list. Anders informedTausch that he did not know what dropping him meantsince there were only two or three individuals on thelist. Accordingly, if he was dropped, his chances of re-ceiving a dispatch were not really jeopardized.As of August 30, Respondent had initiated a number-ing system.2' Anders was assigned the number 78-1003.On September 5, Anders again went to the hiring hallto sign the out-of-work book.30He did not receive anoffer of dispatch that day, but while in the hall over-heard conversations between several of the clerical em-ployees engaged in signing up registrants. He overheardVikki Still signing two plumbers as fitters. A coworkernamed Susan also overheard the out of classification as-signments and suggested that Lewis be consulted. Stillleft her work place and returned, looking embarrassedand told the second registrant, "I'm sorry, I have tobring you in as a plumber, because he has changed hismind. But last Friday he told me I could do that."'1Anders' workcard indicates that he was not availableat 10:55 a.m. on September 5. This notation is confusingdue to Anders' testimony, discussed above, which placeshim at the hiring hall. Additionally, Anders kept a logmanner of dealing with the problem was the first and only time refusal tocommunicate was chosen as the means of dealing with the situation." Anders was placed at the bottom of the out-of-work list consistentwith Respondent's rules regarding voluntary quits after working morethan 160 hours on the job.'a Anders said that one of many reasons he left the Boardman job wasbecause an official of the State of Oregon indicated that an Oregon li-cense was required to work at the jobsite. in recent years the States ofWashington and Oregon have had a reciprocal agreement and thereforeplumbers licensed in Washington can work in Oregon without getting an-other license. Whether Anders was truly confused or was being disingen-uous is not clear on the record. This matter is deemed to be inadequate asa basis for discrediting Anders' testimony.a' According to McKnight, in response to the "Anders' problem," Re-spondent devised a numbering system whereby everyone registering atthe hiring hall is assigned a number. The list indicates who signed in on aparticular day and the number they were assigned. The lists are keptdaily and do not indicate who checked in previously or who held higheror lower numbers. There is no way to readily ascertain from the list whowould be selected first for a job.s0 There is a requirement that the book be signed the beginning ofeach month.a' Still did not testify and there was no direct explicit refutation ofAnders' version of this incident. Respondent makes the assertion that dis-patches out of classification only occur when all lists in a particular clas-sification have been exhausted.80 PLUMBERS LOCAL 598which indicates that he arrived at the hiring hall about 8a.m. and remained until about 11:10 a.m.According to Anders' log, he stayed by his phone onSeptember 6 and 7, noting that he placed one phone callon September 6. His workcard contains the notation thathis telephone line was busy on September 6 at 9:20 and9:25, indicating an attempt was made tu dispatch himthat day.On September 8, Anders again went to the hiring hallat 8 a.m. His log notes that Glenn Hickman was the dis-patcher that day and after A list hands were called, hestarted calling C list personr. skipping B list plumbers,particularly Anders. The log further notes "I went intothe dispatching office and asked Glenn Hickman32aboutgoing j,.st B hands and dispatching C hands. He said:[T]he rules have been changed-you can thankLocal #32 for that-then he asked me what list Iwas on and he asked me who I was and when I toldhim he smiled and walked away. A while later hecalled my name and offered me a job for a WheelerPlbg. [sic] Co. in Pendleton, Ore. with no travel. Irefused.Pendleton, Oregon, is approximately 60 to 75 miles fromhis home. Anders recorded in the log only those itemswhere he felt he had been wronged. At first he carriedhis logbook with him and filled it out at night, recordingthe events as he recalled them. At the beginning he wasvery conscientious about logging all incidents, but laterhe would wait 2 or 3 days before recording events andadmits his recollection was then "hazier." The entries inthe log for this period of time appear to have been madewith frequency and thoroughness. The absence of con-tradictory or controverting evidence, cojoined with theclose proximity to the recordation of the events, leadsme to credit Anders' account.Anders' logbook further indicates that after this inci-dent he contacted James McLean and was advised tocall the local's joint hiring grievance committee andmade an appointment to meet with the committee. Thesame day, as indicated previously, Anders made his firstattempt to make an appointment with McKnight.On September 11, the Charging Party again went tothe hall at 8 a.m. He was offered a job in Walla Walla,Washington, which was approximately 58 miles from hisresidence and did not include travel pay. Consistent withhis past practices, Anders refused the job. Tausch, thedispatcher, then proceeded to dispatch two C list plumb-ers, Johnson and Budesa, to jobs at Hanford. Tausch saidhe recognized that he made a mistake in the out-of-se-quence dispatches, that he was fairly new to the job andthat they had just started the use of the lists and whenanother work order had to be filled, instead of startingwith the A list, he just continued down to the C list.33"2 Hickman did not testify." The workcard indicates that Anders was dropped to the bottom ofthe B plumbers list after the rejection, which still left him next in line fordispatch. The workcard also notes that Anders kept the same number,which confirms McKnight's and Anders' testimony that the B list con-tained very few names, and the rejection of a job offer would not, in andof itself, significantly impair Anders' chances for being dispatched after ashort wait.Tausch's statement is not credited based on the fact thatsimilar out-of-sequence dispatches were made by Hick-man just 3 days prior to Tausch's actions. Furthermore,the precedence of A and B list persons in order of dis-patch was a longstanding procedure; therefore, based onlogical probabilities, demeanor, Tausch's prior contactswith Anders both as a coworker and at Boardman,Oregon, it is highly improbable that Tausch overlookedAnders or was confused because of his newness to theposition.Anders was not offered any dispatches between Sep-tember 12 through September 19.On September 15, Respondent dispatched a C listplumber, Joseph Mondello, to a job at Hanford as afitter. The out-of-sequence dispatch was explained byMcKnight as a reasonable response in a case involvinghardship. Due to the heavy demand for plumbers andsteamfitters in Respondent's jurisdictional area, Respond-ent solicited other locals for individuals to fill the jobs.Mondello was told by his New York local that therewould be a steamfitters job for him when he arrived atPasco, Washington.Mondello deposited his travel card with Respondenton September 5. He asked to be put on the fitters list butwas told he could only be accepted as a plumber. Mon-dello informed the clerk that he was informed by hisbusiness agent that Respondent committed itself to dis-patching him as a fitter and that was how he wanted tobe dispatched. The clerk said he would have to be sentout as a plumber. He then registered, left the hall andtelephoned his home local business agent to infrom himabout what had occurred and stated that he wanted togo out as a fitter.A few days later Mondello was told by his homelocal's business agent that "they were having a problemthere" and he should go to the hall where he would be"taken care of." He returned to the hall on September 8and encountered the same clerk who held fast to herprior position, offering to dispatch him as a plumber.Mondello spoke to Lewis, who informed him "thingshad changed" since he left New York and he wouldhave to go out as a plumber. Mondello pulled his travelcard and left the hall. He testified that he did not wantto work as a plumber anymore. This decision appears tohave been a matter of personal choice inasmuch as therewas no evidence of any pecuniary or physical differencesbetween the disciplines or any other reason which re-quired that he work as a steamfitter.34Mondello againcalled his business agent who offered him continued as-sistance.When Mondello went back to the hall for a third time,he encountered the same clerk who, according to Mon-dello, said: "Oh, you're Mr. Mondello ...you wantedto go out as a fitter or a plumber and I said as a fitterand she accepted my card as a fitter."Shortly thereafter Mondello was offered a job inBoardman, which he refused. He then received a dis-patch as a fitter to Hanford.35Mondello does admit that34 Steamfitters and plumbers are paid the same wages3s It is noted that Respondent, in preparing Resp. Exh. 3 entitled"Index to Plumbers Dispatches for Dates Encompassed by Response toContinued81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe complained to his business agent of the expenses heincurred in traveling to Pasco, but stated he did notmake a similar complaint to Respondent. It appears thathis business agent did relay the complaint to Respondent.It appears that Mondello did not present a case ofgreat hardship inasmuch as his reason for wanting to goout as a fitter was merely a matter of preference, as ex-emplified by his refusal of the opportunity to work atBoardman, a known long-term employment position.Further, he admitted that he resided in Pasco rent freehis first 2 weeks. The job offer to Boardman discreditsMcKnight's testimony that he authorized the out-of-clas-sification, out-of-sequence dispatch because he believedthere were no plumber jobs available. Another factorfurther discrediting McKnight's testimony is his state-ment that he did not personally change Mondello's clas-sification and stated "to my knowledge it was notchanged"; but when shown Mondello's work cardwherein the skill classification "plumber" was crossedout and the term "fitter" inserted with McKnight's ini-tials authorizing the change, he said he authorized thechange but does not recall to whom he gave the authori-zation or when. There was no explanation as to why hisinitials appear at that place on the card where the skillchange was made.Another unexplained matter was why McKnight feltbound to honor Lewis' representations to Mondello'shome local business agent, but did not feel the same obli-gation to honor his own commitment to Clark Bowen onAnders' behalf. There was no explanation as to what Re-spondent construed to be a hardship warranting Mondel-lo's out-of-sequence, out-of-classification dispatch and notwarranting similar handling of Anders' need as a singleparent to be near home to care for his two children.The next entry on Anders' workcard is dated Septem-ber 20. While Anders was at the hall he was offeredthree jobs, which he refused, and then was offered a jobat Hanford, which he accepted. On September 26,Anders was terminated and reregistered at the hiringhall.Anders testified that he was not offered any jobs be-tween September 27 and November 2. The workcardnotes that Respondent's first attempt to contact Anderswas on October 25. The month's hiatus in job offersduring a time of admittedly high demand, described as sogreat as to result in exhaustion of all lists, is unexplained.At the time that the alleged attempt to contact Anders,Respondent had as Anders' phone number, the hometelephone number of Thomas and Louise Weaver.36Motion for Bill of Particulars" (September I, 1978, to December 5, 1978),failed to include the Mondello dispatch inasmuch as he was a plumberdispatched as a fitter. This omission, as well as other examples of plumb-ers being dispatched as fitters, including the representations made toMondello's home local, and the testimony of John Deniff and Elmer Sim-mons, warrants the discrediting of the exhibit. Additionally, Bowen'scredited testimony that McKnight said that if Anders did not withdrawthe charge, he would have to stop sending plumbers out as fitters, is an-other factor which leads me to conclude that the paractice of Respondentwas to send plumbers out as steamfitters at times when the fitters listswere not exhausted.36 Anders was preparing to move into his home at Richland, which hehad previously rented and had to give his tenants notice to vacate beforehe could move in with his family. Therefore, he asked the Weavers ifthey would receive calls from the Union on his behalf The WeaversThomas Weaver works on a swing shift. The Weaversreside in a two-bedroom apartment which is approxi-mately 800 square feet large and contains two tele-phones, one in the bedroom and the other in the kitchen.Thomas usually sleeps in the mornings, but he can recallone instance when he went out in the morning. Normallyhis wife does the shopping-he accompanies her infre-quently. He does not accompany her on any errand orwith other household affairs. The Weavers have a baby,so normally one or the other is at home during dispatchhours. They do not recall receiving a phone call forAnders on October 25, a week that stands out for thembecause that was the week they were visited by a Boardagent.The workcard indicates that Respondent attempted tocontact Anders on October 25, 1978, at 10:00, 10:05, and10:10, and were unsuccessful so he was placed at thebottom of the list and given number 78-1012.3' Aplumber on the C list was dispatched as a fitter to Han-ford on this date. The card does not note the nature orlocation of the job that was to be offered Anders.The Weavers' testimony is credited based on demea-nor, the fact that the interview by personnel of the Gen-eral Counsel's office made their recollections of thatweek extremely clear, and the previously noted inconsis-tencies between Respondent's noted lack of offers for amonth at a time when the demand for workers was ad-mittedly so great that during the month all lists were ex-hausted, resulting in very short waiting periods betweenjob offers.A further factor which places into doubt the accuracyof the notations on Anders' workcard is the fact that Re-spondent admittedly called the Weavers on November 2to offer Anders38a job at Quincy, yet there is no entryon the card noting the offer, or its admitted rejection.Anders testified that he received no job offers fromNovember 2 until December 6, when he received theoffer of a job at Hanford, which he accepted. Respond-ent noted on his workcard that it made attempts to callhim on November 1, 3, 7, 20, and 21, and December 6. Itis undisputed that no offers were made between Novem-ber 7 and 20, a 13-day period, and between November 21and December 6, a 14-day period. The evidence indicatesthat on November 2, a C list plumber was dispatched,and there is no entry on Anders' card indicating that hehad been previously offered the job. There is an undatedentry on Anders' card which Respondent argues is evi-dent from its position on the card, a rejected job offer,for on November 21 he was assigned number 78-1019when he held 78-1017 on November 20.agreed. The Weavers were not clear when they assumed the duty of re-ceiving his calls but there is no dispute that they were taking his calls theweek of October 25.37 Anders' number for the preceding month was 78-1010. The loss ofone position once again reaffirms the prior testimony and findings there-on that there were very few plumbers on the B list. Additionally, the lossof only one place on such a short list during a time of admittedly greatjob availability, a time when the lists were exhausted due to a greatnumber of work orders, places into doubt the validity of Respondent'ssparse records of job offers to Anders.38 Anders moved into his Richland home on November 1.82 PLUMBERS LOCAL 598G. Analysis and ConclusionsIn considering whether Respondent violated Section8(b)(1)(A) of the Act, the following principles are ap-plied. When a union is acting in a statutory representa-tive capacity, it is prohibited from taking action againstany employee upon consideration or upon the basis ofclassifications that are irrelevant, invidious, or unfair.Miranda Fuel Company, Inc., 140 NLRB 181 (1962). Inthe application of this principle, it is recognized that awide range of reasonableness must be allowed the statu-tory bargaining representative in serving the unit it rep-resents, subject to complete good faith and honesty ofpurpose in the exercise of its discretion. Ford Motor Com-pany v. Huffman, 345 U.S. 330, 337-338 (1953).Consequently, Section 8(b)(1) (A) does not proscribeevery act of disparate treatmentsgor negligent con-duct,'40 but only those which, because motivated by hos-tile, invidious, irrelevant, or unfair considerations, maybe characterized as "arbitrary, discriminatory or badfaith conduct." Vaca v. Sipes, 386 U.S. 171 (1967). Sec-tion 8(bX)IXA) prohibits unions from restraining or co-ercing employees in the exercise of the rights guaranteedin Section 7 of the Act, subject to the proviso not herepertinent that unions may prescribe their own rules"with respect to the acquisition or retention of member-ship therein."Section 8(bX2) of the Act prohibits unions from caus-ing an employer to discriminate against an employeethrough encouraging or discouraging membership in anylabor organization. In International Union of OperatingEngineers, Local 18, AFL-CIO (William F. Murphy), 204NLRB 681 (1973), the Board explained the application ofthis section of the Act to the Union's operation of an ex-clusive hiring hall as follows:When a union prevents an employee from beinghired or causes an employee's discharge, it has dem-onstrated its influence over the employee and itspower to affect his livelihood in so dramatic a waythat we will infer-or, if you please, adopt a pre-sumption that-the effect of its action is to encour-age union membership on the part of all employeeswho have perceived that exercise of power. But theinference may be overcome, or the presumption re-butted, not only when the interference with em-ployment was pursuant to a valid union-securityclause, but also in instances where the facts showthat the union action was necessary to the effectiveperformance of its function or representing its con-stituency. 43s See United Steelworkers of America Local Union 2610 (BethlehemSteel Corporation), 225 NLRB 310 (1976).40 See General Truck Drivers, Chauffeurs and Helpers Union. Local No.692, International Brotherhood of Teamsters. Chauffeurs Warehousemen aHelpers of America (Great Western Unifreight System), 209 NLRB 446(1974).4a Cf. Plumbers and Steamfitters Local No. 40. United Association ofJourneymen and Apprentices of Plumbers and Pipefitters Industry of theUnited States and Canada. AFL-CIO (Mechanical Contractors Associationsof Washington, 242 NLRB No. 168 (1979).1. The incidents of June 13, 14, and 15There is no dispute that Lewis did remove Anders'name from the out-of-work list on June 13, and thatAnders' name was not replaced on the list until June 16.It is also undisputed that the contractual hiring hall rulesdo permit job turndowns under one prescribed penalty,dropping to the bottom of the list only after a setnumber of turndowns.Respondent argues that the General Counsel has notmet his burden of proof by showing discrimination; thatout-of-order dispatches were not pursuant to establishedexceptions to the hiring hall rules, or that the failures todispatch were not due to the alleged discriminatee's ownunavailability or unwillingness to work. Further, Re-spondent argues that the complaint limits the allegationof failure and refusal to refer to a period on or aboutSeptember i, 1978, and continuing. This argument isconsidered without merit inasmuch as the complaintclearly refers to paragraphs 9 and 10 thereof which dis-cuss the removal of Anders' name from the out-of-worklist on those dates as constituting violations of Section8(b)(1XA) and (2) of the Act.The removal of Anders' name from the out-of-worklist precluded him from being dispatched in the mannerprescribed in the contractual hiring hall rules. The inter-ference with employment was not pursuant to a validunion-security clause, nor was it necessary for Respond-ent's effective performance of its function of representingits constituency. This action of rendering Anders un-available for referral is deemed discriminatory, for it wasmotivated by factors in contravention of the hiring hallcontract and was admittedly caused by Lewis' pique atAnders exercising his right of refusal. International Asso-ciation of Bridge, Structural, Reinforcing and OrnamentalIron Workers, Local 75, AFL-CIO (Bob C. Keith, and In-dividual Proprietor d/b/a Tyler Reinforcing), 232 NLRB1194 (1978); Millwrights and Machine Erectors' Local No.1699, AFL-CIO (Swinerton and Walberg Company), 159NLRB 1337 (1966), and International Union of OperatingEngineers, Hoisting and Portiable Local No. 513, AFL-CIO (S. J. Groves and Sons Co.), 199 NLRB 921 (1972),enfd. 85 LRRM 2303 (8th Cir. 1973).In the circumstances of this case, although Lewis' irewas apparent, it is not necessary to show motivationwhere the Union, as here, departs from its lawful con-tractual hiring hall rules and the admitted standards ofreferral in denial of employment. Such action, standingalone, is discrimination which inherently discouragesunion membership. See Local Union No. 725 of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, AFL-CIO (Powers Regulator Company), 225NLRB 138 (1976).The record further shows that on June 14, John AllenDeniff was dispatched to a job at Hanford as a steamfit-ter. Deniff's membership card shows he was a plumber.There was no evidence indicating that all the plumberslists were exhausted, but if this was the case, then cer-tainly Anders should have received a dispatch. In furthersupport of this conclusion, the exhibits show that a C list83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividual was dispatched as a steamfitter and another Blist individual was dispatched as a plumber.These facts, standing alone, may arguably be construedas insufficient to show that individuals with lower stand-ing on the out-of-work lists were, in fact, dispatchedahead of Anders or that Anders failed to progress up thelist in the proper manner. However, the removal ofAnders' name from the out-of-work list is a prima faciecase of discrimination, and Respondent, as sole custodianof the hiring hall records, admits that the hiring hall rec-ords are kept in a manner that precludes the precise re-construction of referrals on a given day or days. TheUnion's own failure to maintain records does not obviateits burden of rebutting the General Counsel's prima faciccase of discrimination. See Seafarers' International Union,Atlantic, Gulf Lakes and Inland Waters District, AFL-CIO (American Barge Lines), 244 NLRB No. 99 (1979),and Laborers' International Union of North America, LocalNo. 282, AFL-CIO (Millstoren Construction Company, etal.), 236 NLRB 621 (1978). From the foregoing, it is con-cluded that Respondent's removal of Ander's name fromthe hiring list for 3 days constituted a violation of Sec-tion 8(b)(l)(A) and (2) of the Act.Counsel for the General Counsel also alleges thatLewis' threat to take Anders before the executive boardwas based on Anders' informing Lewis that he spokewith a representative of the National Labor RelationsBoard and therefore was conduct in violation of Section8(bXIXA) of the Act. Anders admitted that Lewis firstthreatened him with keeping his name off the out-of-work list and taking him before the executive boardprior to Anders calling the NLRB or threatening to doso. The fact that Lewis repeated the threat after Anderssubsequently informed him that he contacted the"NLRB" and indicated he would file charges if his namewas not replaced on the out-of-work list cannot be con-strued as a threat having its genesis in the NLRB con-tact. Under these circumstances, the threat cannot befound to have been motivated or induced by Anders'contacting a Board agent or indicating his intent to filecharges. It is therefore concluded that the complaint, al-leging that Lewis' threat to take Anders before the ex-ecutive board and refusing to place his name back on theout-of-work list does not constitute a separate violationof the Act. Accordingly, it is recommended that the por-tion of the complaint alleging that Lewis' threat consti-tuted a separate violation of Section 8(b)(X)(A) of theAct be dismissed.2. The alleged threatsIt is undisputed that Anders was asked by Tausch andBowen, pursuant to requests by McKnight, to drop thecharge he filed with the Board. However, Respondentasserts that these requests were merely prompted by afear that historically friendly relations between itself andLocal 32 might be impaired. Respondent denies that anythreats were made to Anders or that it was guilty of re-straint or coercion.For finding a violation in these circumstances, theBoard in Graphic Arts International Union 96 B (WilliamsPrinting Company), 235 NLRB 1153 (1978), applied thefollowing rule of law:It is well established that a union may not resortto restraint and coercion in order to restrict theright of an employee-member to file charges withthe Board, and that such conduct constitutes a vio-lation of Section 8(b)(1)(A) of the Act. In determin-ing whether conduct amounts to restraint or coer-cion in the exercise of an employee's Section 7 rightto seek redress from the Board, the test is an objec-tive, rather than a subjective, one and depends onwhether, in the circumstances of a given case, theprobable effect of the conduct is to restrain orcoerce an employee in the exercise of his Section 7rights.Threats regarding employment related matters are coer-cive. See Red Ball Motor Frieght, Inc., 157 NLRB 1237(1966); Hughes Aircraft Company, 159 NLRB 1080 (1966);and Petersburg Associates, 239 NLRB 1091 (1978). Basedon the credited testimony, it is found that threats affect-ing Anders, as well as fellow members of Local 32 intheir dispatches, were made because Anders filed chargeswith the Board that were employment related, in viola-tion of Section 8(b)(1)(A).3. The grievanceIn its brief Respondent argues that it abolished itsgrievance procedure in 1976, hence no violation can befound. This argument would normally be persuasive.However, in the instant proceeding, McKnight has ad-mitted that Respondent was currently processing a griev-ance involving the allegation that the Local violated itsown hiring hall rules. Furthermore, Tausch admittedlytried to induce Anders to withdraw the charges and seekresolution of their differences through internal methods.Based on Tausch's representations to Anders andMcKnight's admission that they have found a means ofprocessing another's grievance, it is hereby found thatRespondent does have a mechanism, regardless of thename given, to process grievances.If in fact McKnight did believe that there was nomethod extant to process the grievance, then the reasonshe gave for his failure to communicate with Anders, i.e.,the Union's constitution which requires exhaustion of in-ternal remedies prior to seeking redress from outsidesources, is mendacious. The nexus of the complaintherein is whether Respondent met its statutory duty to-wards Anders.As the Board stated in Miranda Fuel Company, Inc.,supra, 140 NLRB at 189, citing International Union ofElectrical Radio and Machine Workers, Frigidaire Local801 v. N.L.R.B., and the companion case of N.L.R.B. v.General Motors Corporation, Frigidaire Division, 307 F.2d679, 683 (D.C. Cir.):Among the most important of labor standards im-posed by the Act as amended is that of fair dealing,which is demanded of unions in their dealings withemployees. See N.L.R.B. v. International Woodwork-ers, 264 F.2d 649, 657 (9th Cir.), cert. denied 361U.S. 816 (1959). The requirement of fair dealingsbetween a union and its members is in a sense fidu-ciary in nature and arises out of two factors. One is84 PLUMBERS LOCAL 598the degree of dependence of the individual employ-ee on the union organization; the other, a corollaryof the first, is the comprehensive power vested inthe union with respect to the individual.... Therequirement of fair dealing is not limited to unionmembers; when an individual becomes an employeeof a company having a union-security clause in itscontract the new employee is not free to join orrefuse to join a union, nor does he have a voice inthe selection of his bargaining representative. Hetakes the existing union and its contract in effect asone of the conditions of his employment. From thebeginning of his employment, the union which canrequire his membership or command his discharge istherefore charged with an obligation of fair dealingwhich includes the duty to inform the employee ofhis rights and obligations so that the employee maytake all necessary steps to protect his job.The concept of fair dealing is not limited to situationsinvolving union-security clauses but includes the process-ing of grievances, as indicated in Groves-Granite, a jointVenture, 229 NLRB 56, 62-63 (1977), as follows:A union is permitted a wide range of discretionin determining whether and how to handle employ-ee grievances, so long as its determination is notcolored by considerations that bear on union mem-bership or are otherwise arbitrary or in bad faith.Misconduct ordinarily cannot be inferred from aunion's simple refusal to institute grievance action;nor does negligence or poor judgment, untainted byimproper considerations, give rise to a violation. Asin other dealings with those it represents, however,a union may not purposely keep employees unin-formed or misinformed concerning their grievances;and having committed itself to the prosecution of agrievance, a union is under a duty to present it mostfavorably to the employee.It could be argued that McKnight's refusal to handleAnders' grievance was not based on hostility or disparatetreatment or that his decision to require sole union juris-diction pursuant to the Union's constitution42was nei-ther arbitrary nor perfunctory. See Forsyth HardwoodCompany, 243 NLRB No. 150 (1979). This argument isnot persuasive under the facts of this proceeding.McKnight admitted that he considered Anders' filing ofa charge as an action detrimental to him personally aswell as detrimental to the Union. The manner in whichthis feeling was expressed at the hearing demonstratedhostility and ire. McKnight's hostility was further dem-onstrated in the methods repeatedly employed to induceAnders to withdraw the charge, resulting in the findingabove that threats had been made. Another indicia ofbad faith is the fact that Tausch tried to induce Andersto resolve the difficulty through internal measures, yet,when Anders did try to resort to intraunion resolution,his efforts were ignored. This ackowledged ignoring ofAnders' and McKnight's willful refusal to communicate4t It is noted that the union constitution does not prescribe the actionthat the Local is to take in the event "internal remedies" are not exhaust-ed, nor does it define "internal remedies."with Anders was ostensibly based on the Union's consti-tution. However, McKnight could not refer to any pro-vision of the Union's constitution which required hisstudied inaction.If, in fact, McKnight truly believed that he was pre-cluded from proceeding with intraunion processing ofthe grievance, there still is no explanation for his failureto communicate this decision to Anders. As the Boardstated in the Miranda and Groves-Granite decisions, supra,the Union has a duty to keep employees informed. Ac-cordingly, I find that McKnight's admitted decisions notto inform Anders regarding the basis for his failure toprocess the grievance through the executive board wasbased on hostility engendered by Anders' filing a chargewith the Board.It could be further argued that Anders, having filed acharge, obtained the Union's responsibility to process thegrievance. However, this argument overlooks the factthat a union has the responsibility of fair dealing and ifthis responsibility were abrogated by the fact that acharge is filed, this would act coercively as a hindranceof access to either the Board's or the Union's process. Ifthis argument prevailed, it would result in the abrogationof the Union's statutory duty of fair representation to anemployee who exercises his Section 7 right to seek re-dress from the Board for alleged wrongdoing by the stat-utory representative. Such a result is contrary to law.See Graphic Arts International Union 96 B (WilliamsPrinting Company), supra. The recourse to grievance pro-cedures is encouraged to effect speedy resolution of dis-putes; yet, in the event such procedures fail, recourse toremedies from the Board must be preserved. See Vaca v.Sipes, 386 U.S. 171, 185-186 (1967).As McKnight admitted, the refusal to consider thegrievance or communicate with Anders about the inter-nal union procedures was unrelated to the merits of thegrievance and was solely based on Anders having filed acharge with the National Labor Relations Board. Ac-cordingly, it is found that Respondent failed to accordAnders fair and impartial representation because he hadfiled charges under the Act and sought the protection ofFederal law and Board processes, based on personal hos-tility, and, hence, restrained and coerced Anders in theexercise of rights guaranteed in Section 7 of the Act, inviolation of Section 8(bXl)(A) of the Act.4. Other alleged failures to dispatch AndersAs previously discussed, Respondent's principal de-fenses are that the General Counsel failed to show dis-crimination; that the out-of-order dispatches were notmade pursuant to established exceptions to the hiring hallrules;43or that the alleged failures to dispatch Anders4S There were several examples of apparent out-of-order dispatcheswhich were explained as dispatches of supervisors which were estab-lished as exceptions to the hiring hall rules, one referral slip misclassifiedthe individual as a C list plumber when he actually was a B list plumber,and one C list plumber was dispatched on November 21, a date onwhich, according to Anders' workcard, he was telephoned twice but hisline was busy. Respondent admits in its brief that the contention that sev-eral of the dispatches alleged to be dispatches of supervisors are basedupon hiring hall documents that do not clearly reflect the nature of thedispatch85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not due to his own unavailability or unwillingnessto work.Based on the evidence credited hereinbefore, it is con-cluded that Respondent, contrary to its assertions, didnot strictly follow the hiring hall rules of dispatchingplumbers only as plumbers, unless the steamfitters listswere exhausted. McKnight admitted to Bowen that Re-spondent would "henceforth ... have to follow thelines of demarcation established for plumbers and fit-ters." Also, as previously indicated, Anders overheardVikki Still signing up plumbers as steamfitters on Sep-tember 5.44 Accordingly, it is concluded that dispatchingplumbers as steamfitters was an established exception tothe hiring hall rules and such out-of-classification dis-patches were not dependent upon the exhaustion of thefitters lists. The failure to accord Anders the same orsimilar treatment given Deniff and Simmons is conse-quently found to be demonstrative of discrimination.Another manifestation of discriminatory treatment isexemplified by the dispatch of Mondello. Mondello wasoffered a job as a plumber at Boardman and refusedsimply because he did not wish to work anymore as aplumber.45The claim of economic hardship could nothave been believed since he refused the Boardman joboffer, a position noted for potential long-term employ-ment. However, even assuming arguendo that Mondello'sdispatch was due to a belief that he was experiencinghardship, Respondent failed to establish that hardship isan established exception to the hiring hall rules. Further-more, Respondent failed to distinguish Mondello's hard-ship from Anders. As the Board stated in General TruckDrivers, Warehousemen, Helpers and Automotive Employ-ees Local 315, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(Rhodes & Jamieson, Ltd.), 217 NLRB 616, 618 (1975):The prohibition of decisionmaking supported byno reason, as well as decisionmaking for impermissi-ble reasons, is a modest enough beginning for us.Although an employer may discharge an employeefor no reason at all without violating the Act, weheld in Miranda Fuel that unions have obligations toemployees they represent that employers do not.And if a duty to avoid arbitrary conduct, as part of" Additional examples of Respondent registering and dispatchingplumbers as steamfitters is the testimony of John Deniff and Elmer Sim-mons. Deniff registered with Respondent the first week of June and re-quested work as a fitter. He does not know what he was registered as,but approximately 2 days after registering, he was dispatched as a steam-fitter. Simmons is on the C list. His dues book shows he is a plumber, yethe was dispatched as a fitter on June 20 to a job at Hanford. Prior to hisdispatch to Hanford, he worked for Bechtel for approximately 2-1/2years. His testimony demonstrates that Respondent dispatched Simmonspreviously as a plumber. Simmons' dispatch to Hanford as a steamfitteroccurred shortly after Anders sought dispatch as a steamfitter.4' It could be argued that the initial refusals of Respondent to referMondello as a steamfitter is indicative of the claimed practice of notmaking out-of-classification referrals until all the fitters lists have been ex-hausted. The argument is more than adequately refuted by the fact thatMondello's home local was contacted and informed that he could in factreceive an out-of-classification referral without preconditions being men-tioned. Accordingly, it is concluded that Respondent's initial refusals torefer Mondello as a steamfitter were the result of the change in policyMcKnight told Bowen would occur if Anders did not withdraw thecharges.an affirmative, fiduciary responsibility, means any-thing, it must mean at least that there be a reasonfor action taken. Sometimes the reason will be ap-parent, sometimes not. When it is not the circum-stances may be such that we will have no choicebut to deem the conduct arbitrary if the union doesnot tell us what it is.Respondent did not refute Anders' testimony thatHickman passed him over and dispatched C hands onSeptember 8. Hickman's statements at the time indicatedthat some hiring hall practices were modified in responseto Anders having filed a charge.Respondent admits that it passed over Anders on Sep-tember II1, but avers that it was a mistake. As previouslyindicated, the claim of mistake is not credited based onthe personal acquaintanceship between Tausch, the dis-patcher, and Anders, that a similar occurrence arose just3 days previously, and the fact that, regardless of anyclaimed procedural changes, B list members had alwaystaken precedence over C list individuals. Thus, this ad-mitted deviation from the hiring hall rules cannot bedeemed as inadvertent and the testimony claiming mis-take is not credited.Although Respondent claims and Anders was pro-vided ample opportunities for dispatch, the events of Oc-tober 25 and November 2, as recorded or not recordedon Anders' workcard, bring into grave question the ac-curacy and reliability of that document. That Respond-ent had a plethora of job opportunities during Septemberand October is admitted, resulting in the exhausion of alllists at times, yet from September 26 until October 25,Anders' workcard, as unreliable as it is, indicated that hewas not afforded any opportunity for dispatch. Since theOctober 25 notation is questionable, the next notation isNovember 1, 1978.46 The job offer of November 2 wasto Quincy. The workcard indicates that between Novem-ber I or 2 until December 6, Anders was called on No-vember 3, 7, and 20, creating 13- and 14-day hiatuses inoffers. The offers that were documented indicate that thejobs were located in towns that were some distance fromRichland. As discussed hereinbefore, this pattern of re-ferrals followed the promised recriminations in the eventAnders did not withdraw the unfair labor practicecharges filed with the Board.The paucity of offers at a time when demand was ex-tremely high, and the nature of the job offers comparedto what was apparently available to Mondello andothers, require the conclusion that Respondent refused torefer applicants for jobs in a manner consistent to thecontractual hiring hall rules and exceptions thereto. It isfurther concluded that these very sporadic offers to dis-tant jobs are indicative of discriminatory intentions anddo not break the chain of illegal conduct.41It is recog-nized that this conclusion is based, in part, on inferences4' As discussed previously, the acknowledged job offer of November 2is not noted on Anders' workcard and perhaps the November 1 notationreflects the events of November 2.47 See Local 90. Operative Plasterers and Cement Masons' InternationalAssociation of the United States and Canada. AFL-CIO (Southern IllinoisBuilders Association), 236 NLRB 329 (1978), enfd. 606 F.2d 189 (7th Cir.1979).86 PLUMBERS LOCAL 598drawn from the evidence of record, but it is found suffi-cient to make a prima facie case. The need for inferenceis caused by Respondent's admitted failure to maintainrecords in a manner that would permit establishing theorder of dispatch for any day or days during the periodinvolved. As previously found, the Union's burden of ne-gating the General Counsel's prima facie showing of dis-crimination in hiring referrals is not abrogated by theUnion's failure to follow an orderly and recorded refer-ral procedure. Seafarers' International Union, Atlantic,Gulf Lakes and Inland Waters District (American BargeLines), supra, and Laborers' International Union of NorthAmerica, Local No. 282 (Millstone Construction Co.),supra.From the foregoing, and from the record as a whole,it is concluded that Respondent refused to refer Andersand referred him in a discriminatory manner whereinstricter administration and interpretation of the hiringhall rules were applied to dispatches offered him becausehe filed unfair labor practice charges against the Local.By such conduct, Respondent violated Section 8(b)(l)(A)as well as 8(b)(2) of the Act.CONCLUSIONS OF LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.2. The Columbia Mechanical Contractors Associationis an employer within the meaning of Section 2(2) of theAct and engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3. By summarily removing the name of Roy Andersfrom the dispatch list in disregard of the contractuallyprescribed procedure for dealing with rejections for of-fered jobs, and by continuing to refuse to replace hisname on the dispatch list for 3 days, Respondent violatedSection 8(b)(1)XA) of the Act.4. By threatening Anders and other members of Local32 with recriminations unless Anders withdrew theunfair labor practice charge filed with the NationalLabor Relations Board, Respondent violated Section8(b)(1)(A) of the Act.5. By failing and refusing to process or communicateabout a grievance filed by Anders because he filed anunfair labor practice charge with the National Labor Re-lations Board, Respondent violated Section 8(b)(1XA) ofthe Act.6. By failing to refer and by refusing to refer RoyAnders in a manner consistent with established hiringhall practices from September 16 to December 6, 1978,because of his failure to withdraw the unfair labor prac-tice charges he filed with the National Labor RelationsBoard, Respondent violated Section 8(b)(1)(A) and (2) ofthe Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Respondent did not violate the Act in any othermanner.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and that it shall takecertain affirmative action designed to effectuate the poli-cies of the Act. With respect to the latter, Plumbers andSteamfitters Local 598 shall be ordered to make RoyAnders whole for any loss of earnings he may have suf-fered by reason of its unlawful conduct in: removing hisname from the B plumbers dispatch list, and in refusingto dispatch him in a manner consistent with establishedhiring hall practices, with backpay to be computed on aquarterly basis, making deductions for interim earningsand with interest to be paid on the amounts owing, andto be computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977); see, generally, IsisPlumbing & Heating Co., 139 NLRB 716 (1962), enforce-ment denied on different grounds 322 F.2d 913 (9th Cir.1963).Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER48Respondent United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, Plumbers and SteamfittersLocal Union 598, AFL-CIO, Pasco, Washington, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Summarily removing names of employees from itsdispatch lists in disregard of the provisions of its collec-tive-bargaining agreement and in derogation of its fidu-ciary obligation to those persons who utilize the servicesof Respondent's hiring hall.(b) Threatening or coercing employees for filing unfairlabor practice charges with the National Labor RelationsBoard.(c) Failing to adequately represent Roy Anders, or anyother employee, in grievance or other internal unionmatters by abandoning interest in the individual's griev-ance or other remedy seeking action based upon theirfiling an unfair labor practice charge with the NationalLabor Relations Board or upon any considerations thatare arbitrary or capricious or discriminatory.(d) Failing to refer Roy Anders or any other individu-al who is lawfully entitled to referral in a manner con-sistent with established hiring hall practices in contraven-tion of its collective-bargaining agreement with the Co-lumbia Mechanical Contractors Association, or in anyother manner discouraging or encouraging membershipin the Union or any other labor organization by discrimi-nating against them in regard to their hire and tenure ofemployment or any terms and conditions of employment.(e) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.'4 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes87 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Reimburse, in the manner described in the sectionof this Decision under the heading "The Remedy," RoyAnders for any loss of pay he may have suffered as aresult of Respondent's unlawful conduct in removing hisname from its plumbers B dispatch list and by failing andrefusing to refer him in a manner consistent with the col-lective-bargaining agreement and established hiring hallpractices.(b) Operate its exclusive hiring hall in a nondiscrimina-tory manner in accordance with the provisions of its col-lective-bargaining agreement with the Columbia Me-chanical Contractors Association.(c) Post at its business offices, hiring hall, and meetingplaces, copies of the attached notice marked "Appen-dix."49Copies of said notice, on forms provided by theRegional Director for Region 19, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.49 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT summarily remove your namesfrom our dispatch lists for rejecting a job offer indisregard of the procedures prescribed in the collec-tive-bargaining agreement which provides the pen-alties for rejecting job offers.WE WILL NOT threaten or coerce employees forfiling unfair labor practice charges with the Nation-al Labor Relations Board.WE WILL NOT fail or refuse to provide access tointernal union or local remedies or fail or refuse tocommunicate with individuals about such remediesbecause you file unfair labor practice charges withthe National Labor Relations Board.WE WILL NOT refuse to refer or refer individualsin a manner inconsistent with established hiring hallpractices and the provisions of the collective-bar-gaining agreement.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed by Section 7 of the NationalLabor Relations Act.WE WILL operate our exclusive hiring hall in anondiscriminatory manner and in accordance withthe provisions of our collective-bargaining agree-ment wiht the Columbia Mechanical ContractorsAssociation.WE WILL make whole Roy Anders for any lossof earnings he suffered by reason of the discrimina-tion practiced against him.UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY OF THE UNITEDSTATES AND CANADA, PLUMBERS ANDSTEAMFITTERS LOCAL UNION 598, AFL-CIO88